Citation Nr: 0008983	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  99-20 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
neurosis, currently evaluated as 50 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability.



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from March to November of 
1968.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The veteran's anxiety neurosis is productive of anxiety, 
depression and a history of anger outbursts, but is not 
productive of suicidal ideation; obsessional rituals which 
interfere with routine activities; speech characterized as 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; or neglect in personal appearance and 
hygiene. 

2.  The veteran's sole service-connected disability is 
anxiety neurosis, rated as 50 percent disabling.

3.  This service-connected disability precludes all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for anxiety neurosis have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic 
Code 9400 (1999).

2.  The criteria for a total disability rating based on 
individual unemployability by reason of a service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Anxiety Neurosis

By an October 1969 rating decision, the RO granted service 
connection for a nervous condition characterized as "anxiety 
neurosis."  This disability is currently evaluated as 50 
percent disabling.  The veteran filed a claim in October 1997 
in which he requested that this disability be assigned a 
higher evaluation.  The RO denied the veteran's claim for an 
evaluation in excess 50 percent for his anxiety neurosis, and 
this appeal ensued.  

In denying the veteran's claim, the RO considered an April 
1997 Social Security Administration determination in which 
the veteran was granted disability benefits.  That decision 
notes that the veteran last worked in June 1994 for Ford 
Motor Company where he was assigned to a production line.  
The veteran claimed that multiple impairments precluded him 
from working, but that his back pain was the primary problem.  
The veteran also reported carpal tunnel syndrome in both 
hands and wrists, as well as stress.  It was thus concluded 
that the veteran's impairments were considered "severe" 
under the Social Security Act, which included chronic back 
pain status post laminectomy and fusion, carpal tunnel 
syndrome, an affective disorder with major depression, 
dysthymia, an adjustment disorder, an anxiety related 
disorder consisting of general anxiety with depressed mood 
and/or atypical features, and a personality disorder with 
passive dependence.  

The RO also considered a VA psychiatric examination report 
dated in July 1998.  During the interview, the veteran 
related that he currently lived with his wife of 29 years and 
his mother.  He also said that he had three adult children.  
He explained that he had not worked full time since 1988 and 
had been medically retired since 1995.  He explained that he 
was seeing a Dr. Meadow for his psychiatric problems and was 
currently on Prozac.  The veteran reported that his primary 
problem involved acute anxiety attacks, characterized by 
pacing, worrying and becoming agitated.  He also reported 
problems with depression, concentration, forgetfulness, low 
self-esteem, and irritability.  He described a history of 
violent outbursts but denied having any in the past several 
years.  He explained that he had missed a great deal of work 
due to anxiety attacks before his retirement in 1995, but 
admitted that his back disability and carpal tunnel syndrome 
also impacted on his job.  He stated that he wondered why his 
wife stayed with him because of his anger outburst.  He 
indicated that he was involved in social activities with a 
local veterans' group.  According to the veteran, his anxiety 
had worsened over the past several years because he had more 
time on his hands.  He also expressed that he thought his 
problems were related to financial difficulties. 

Mental status examination revealed that the veteran was 
cooperative and appeared casually dressed.  His thought 
processes were logical and sequential, with no clear 
psychotic features present.  Speech was of normal rate and 
rhythm, and no psychomotor agitation or retardation were 
observed.  The veteran denied both suicidal and homicidal 
ideation.  His affect was reactive but somewhat constricted, 
while his mood was euthymic and slightly dysthymic.  He was 
alert and oriented.  Cognition was grossly intact.  Insight 
and judgment were considered to be adequate.  The examiner 
concluded with diagnoses of generalized anxiety disorder, 
chronic dysthymia, phase of life problem, and identity 
disturbance.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 64.  

Treatment records from Joseph M. Meadows, M.D., dated from 
November 1996 to April 1999 are of record.  These records 
essentially reveal that the veteran's primary problem 
involved anxiety.  In July 1997, the veteran reported 
problems with memory and forgetfulness.  He stated that he 
had been attending meetings of a local veterans' 
organization.  A January 1998 entry notes that Zoloft was 
controlling the veteran's anxiety during the day and allowing 
him to sleep at night.  The veteran still reported complaints 
of nervousness, short-term memory loss and difficulty getting 
organized.  When seen in February 1998, the veteran explained 
that he was in the process of pursuing VA disability 
benefits, and that his primary problem was due to his back 
disability rather than his nerves.  An April 1998 entry notes 
the veteran's complaints of anxiety attacks, with no mention 
of frequency or severity.  In August 1998, the veteran told 
Dr. Meadows that he maintained social contacts and stayed 
busy around the house.  He also indicated that he was the 
current president of the local chapter of a veterans' service 
organization.  In April 1999, it was noted that the veteran 
requested a letter from Dr. Meadows in support of his claim 
for VA disability benefits. 

In a June 1999 letter, Dr. Meadows indicated that in 
preparing his report, he had reviewed his own file on the 
veteran, and various reports from physicians, hospitals, VA 
reports and Social Security Administration documents.  Dr. 
Meadows stated that he first saw the veteran in 1994 for 
complaints of depression, anxiety, difficulty concentrating, 
interpersonal problems and somatic difficulties.  He said the 
veteran's clinical picture remained that of a patient 
suffering from generalized anxiety disorder with depressive 
features and somatic complaints.  He explained that the 
veteran had not demonstrated any psychotic symptoms, but that 
his depressive symptoms had been so severe at one point to 
warrant a diagnosis of major depressive disorder.  Dr. 
Meadows indicated that the veteran's somatic problems added 
to his emotional problems and had slowly been increasing 
since 1970.  Dr. Meadows commented that the veteran had a 
long history of absenteeism from work, some of which resulted 
from somatic problems while an increasing amount resulted 
from psychiatric difficulties.  He explained that the veteran 
was not yet isolated, but that there had been a decrease in 
his socialization and an increase in his agitation.  He said 
that the veteran had never been suicidal or homicidal, 
although underlying anger was still present.  He stated, for 
example, that at one point the veteran commented: "I 
understand why postal workers do what they do."  Dr. Meadows 
determined that the veteran's current GAF score was 47, which 
had been the highest for the prior year.  Dr. Meadows then 
concluded that the veteran was unable to work consistently or 
maintain employment due to his psychiatric condition. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990). 

The Board notes that anxiety neurosis is evaluated under the 
general rating formula for rating mental disorders.  Under 
these criteria, a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

Applying the facts of this case to the above criteria, the 
Board finds that the veteran's anxiety neurosis does not 
warrant an evaluation in excess of 50 percent under the 
criteria for rating mental disorders.  Although the veteran 
evidences some manifestations described in the criteria for a 
70 percent evaluation, (e.g., near continuous panic or 
depression affecting his ability to function effectively), he 
clearly does not exhibit most of the symptoms described 
therein.  For example, there is no evidence of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech characterized as intermittently illogical, 
obscure, or irrelevant; spatial disorientation; of neglect in 
personal appearance and hygiene.  Moreover, the veteran does 
not appear to be unable to establish and maintain effective 
relationships as the result of his anxiety neurosis, but, 
rather, may have difficulty in doing so.  For example, the 
veteran has been married over 30 years and was the president 
of a local veterans' group.  At his VA examination, the 
veteran reported a history of anger outbursts, but denied any 
in the past several years.  It therefore does not appear that 
the veteran suffers from impaired impulse control as 
described in the criteria for a 70 percent evaluation. 

In short, the Board finds that the veteran's anxiety neurosis 
is most consistent with the 50 percent evaluation under the 
schedular criteria for rating mental disorders.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-56. 


II.  Entitlement to a Total Disability Rating

Although the preponderance of the evidence is against a 50 
percent evaluation for the veteran's anxiety neurosis on a 
schedular basis, the evidence reflects that this condition 
meets the criteria for a 100 percent total disability rating 
on an extra-schedular basis based on individual 
unemployability.

The law provides that a total disability rating (100 percent 
) may be granted upon a showing that the veteran is unable to 
secure or follow a substantially gainful occupation due 
solely to impairment resulting from his or her service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  To qualify for a total rating for 
compensation purposes, the evidence must show (1) a single 
disability rated as 100 percent disabling; or (2) that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his or her service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. 
§ 4.16(b).

The veteran's only service-connected disability is anxiety 
neurosis, rated as 50 percent disabling.  Thus, the veteran 
does not meet the schedular prerequisites for assignment of a 
total rating for compensation purposes.  Nevertheless, the 
evidence shows that his service-connected disability, when 
considered in light of his education and occupational 
experience, renders him unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b).

The Board notes that the veteran was assigned a GAF score of 
64 at his July 1998 VA examination, which contemplates "only 
some mild symptoms."  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1996).  In his June 1999 letter, 
however, Dr. Meadows opined that the veteran was unable to 
work consistently or maintain employment due to his 
psychiatric condition.  Dr. Meadows also assigned the veteran 
a GAF score 47, which contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job) (emphasis added). ).  Id.  The Board places 
greater probative value on Dr. Meadows' opinion, as he had 
been treating the veteran since 1994.  Dr. Meadows is thus in 
a much better position to assess the veteran's level of 
functional impairment than a VA examiner who evaluated the 
veteran on one occasion.  Further, the Board notes that Dr. 
Meadow's opinion is more consistent with the history of the 
veteran's psychiatric disorder as documented in the record.  
His opinion is similar to opinions provided by him in October 
1994 and in July 1995 regarding the impact of the veteran's 
service-connected psychiatric disorder on the veteran's 
ability to work.  Moreover, although a VA examiner in June 
1995 indicated that the veteran's psychiatric condition was 
not of such severity that working was totally impossible for 
the veteran, he also noted that it was likely that the 
veteran's adjustment difficulties and self-defeating attitude 
contributed to the veteran's problems in finding and 
maintaining employment; a GAF of 43 was rendered at that 
time.  The Board also notes that, in addition to several 
physical disabilities, Social Security did find that the 
veteran had "severe" mental impairments consisting of an 
affective disorder with major depression, dysthymia, an 
adjustment disorder, and anxiety-related disorder consisting 
of general anxiety with depressed mood and/or atypical 
features; and a personality disorder with passive dependence.  
Social Security found that the veteran's mental impairments 
substantially impaired his ability to understand, remember 
and carry out instructions, to respond appropriately to 
supervision, coworkers, and unusual work situations, and to 
deal with changes in a routine work setting.  Given Dr. 
Meadows' opinion and the history of symptomatology associated 
with the veteran's service-connected psychiatric disorder, 
the Board finds that the criteria for a total disability 
rating based on individual unemployability have been met.


ORDER

A schedular evaluation in excess of 50 percent for the 
veteran's anxiety neurosis is denied. 

Entitlement to a total disability rating based on individual 
unemployability by reason of a service-connected disability 
is granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.



		
S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

